—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Standards of Appeals of the City of New York, dated December 8, 1998, which, after a hearing, granted the application for a zoning variance of a nonparty whose property adjoins that of the petitioner, the petitioner appeals from a judgment of the Supreme Court, Kings County (Knipel, J.), dated April 30, 1999, which denied the petition and dismissed the proceeding.
Ordered that judgment is affirmed, with costs.
It is a “well-established rule that local zoning boards have discretion in considering applications for variances and the judicial function is a limited one. A zoning board determination should not be aside unless there is a showing of illegality, arbitrariness or abuse of discretion * * * That is to say, the determination of responsible local officials in the affected community will be sustained if it has a rational basis and is supported by substantial evidence” (Matter of Fuhst v Foley, 45 NY2d 441, 444; see, Matter of Frishman v Schmidt, 61 NY2d 823; Matter of Dudyshyn Contr. Co. v Zoning Bd. of Appeals, 255 AD2d 445; Epstein v Board of Appeals, 222 AD2d 396).
The respondents’ determination to grant the requested variance was rational and supported by substantial evidence. Accordingly, the court properly denied the petition.
The petitioner’s remaining contentions are without merit. Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.